Title: To James Madison from John Gavino, 12 January 1807
From: Gavino, John
To: Madison, James



No. 37
Sir 
Gibraltar 12th. January 1807

Deprived of the pleasure of hearing from you since I had the honor of adressing you pr No. 36 under date 22d. Ulto. advising the Constitution Capn: Campbell having proceeded said day for Algier, & presume would go with Colll. Lear to Tunis.  I then enclosed you abstract of a letter from Colll. Lear of 23d: Novembr. when all was well, to which & the other Contents of my said Letter please be referr’d.
By a letter from Malta dated 14th. Ulto. I find the Brig Hornet Capn. Dent left that Place about the end of November for Tunis, as Doctor Doage Died there.  I have the honour to be with Respect Sir, Your most obt: & most he. Sert.

John Gavino

